ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 13th day of June, 2007,
ORDERED, by the Court of Appeals of Maryland, that Philip James George be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Philip James George from the register of attorneys in this Court, and pursuant to Maryland Rule 16-772(d) shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this *637State that the name of Philip James George has been so stricken.